Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Rejoinder
Claim 1 is allowable. Claim 69, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and IV, as set forth in the Office action mailed on 11/19/2019, is hereby withdrawn and claim 69 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
prima facie obvious over the teachings of Ward et al., Thomas et al., and Davis et al. As indicated in the Final Rejection, Ward et al. teach a modified antibody molecule comprising Fab fragments as well as multiple scFv units. Also based upon the teachings of Thomas et al., one of ordinary skill in the art would appreciate that anti-MAdCAM antibodies, such as PF-00547659, may be used in the treatment of inflammatory bowel diseases, such as ulcerative colitis. Additionally based upon the teachings of Davis et al., one of ordinary skill in the art would appreciate that inflammatory bowel diseases may be treated via the administration of anti-PD-1 agonist antibodies. Therefore one of ordinary skill in the art would have been motivated to modify the invention of Ward et al. to comprise two Fab fragments (or scFv) molecules that bind MAdCAM and two scFv (or Fab) fragments that are anti-PD-1 agonist antibodies, because the resultant invention would be useful in the treatment of inflammatory bowel disease. 
On 01/28/2021, Applicant submitted an affidavit under 37 C.F.R. 1.132. In the affidavit, Applicant provided data comparing the instantly claimed therapeutic compound, which comprises N-terminal Fab fragments that are anti-PD-1 agonist antibodies and C-terminal scFv fragments that bind MAdCAM (N-terminal PD-1 Fab), to a second therapeutic compound that N-terminal Fab fragments that bind MAdCAM and C-terminal scFv units that are anti-PD-1 agonist antibodies (C-terminal PD-1 scFv). Applicant discovered that the N-terminal PD-1 Fab arrangement produced significantly more PD-1 agonism than the C-terminal PD-1 scFv arrangement. Applicant asserts that this result is sufficiently surprising or unexpected to .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 69, and 87-91 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON B MOSELEY II/Examiner, Art Unit 1642